DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Application Status
Amended claim 41-49 are under examination.
Claim 31-32, 34-40, and 50-52 are withdrawn from examination.
Claim 1-30 and 33 are cancelled. 
Claim 41-49 are rejected. 
Withdrawn Rejections
The 112 second paragraph set forth in previous office action have been withdrawn in light of Applicant’s amendment.
The 35 U.S.C. 103 rejection over claim 41-49 as being unpatentable over Johnson (US 5,936,069) have been withdrawn in light of Applicant’s amendment in claim 41. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Sailer (US 4,410,554, Applicant’s admitted prior art, IDS submitted on 04/30/2019, cite. A2) and as evidenced by Endres and Wildman.
Regarding claim 41, 42, 43, 45, 46, 47, 48 and 49, Sailer discloses a process for soy protein concentrates (processed, solid soya protein product) comprising acid-leaching defatted soy flour (milled soya bean material, SBM) (‘554, col. 2, ln. 47-68, col. 3, ln. 1-48). The defatted soy flour (milled soya bean material, SBM) in an aqueous suspension (initial mixture) with water (‘554, col. 3, ln. 65-67) at a temperature range of 60° to 80°F (15.6°C to 26.7°C) (‘554, col. 4, ln. 3-8), which overlaps the cited range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Sailer discloses the water to the defatted soy flour is in a preferred ratio of 8 to 1 on a weight to weight basis (‘554, col. 4, ln.21), which is considered to have 10% dry matter content of the defatted soy flour (milled soya bean material, SBM) in the aqueous suspension (initial mixture), which is in range with 
Sailer discloses the process comprising drying step leached slurry containing the cake (first solid fraction) (‘554, col. 9-10, Example 1) to provide the dry powdered, soy protein concentrate (processed, solid soya protein product) (‘554, col. 6, ln. 40-55, Fig. 1). Sailer discloses the soy protein concentrate comprising 95.6% by weight of dry matter (‘554, col. 10, moisture 4.4% weight basis) and 72.8% by weight moisture free basis (dry matter), which are in range with the cited ranges. Sailer discloses flour to water is 1:6 (‘554, col. 9, ln. 39), which is in range with the cited range. 
Sailer does not explicitly discloses the dry powdered, soy protein concentrate (processed, solid soya protein product) with a protein to potassium weight ratio; isoflavone content and sodium amount; and amount of indigestible oligosaccharide content removed from defatted soy flour (milled soya bean material, SBM). However, Sailer’s defatted soy flour (milled soya bean material, SBM) contains potassium, sodium, isoflavone and indigestible oligosaccharides as evidenced by Endres (pg. 16, Table 3.3 and pg. 23, 3rd full paragraph) and Wildman (pg. 62, ln. 8-12). 
As Sailer as evidenced by Endres (pg. 16, Table 3.3 and pg. 23, 3rd full paragraph) and Wildman (pg. 62, ln. 8-12) uses like material, defatted soy flour (milled soya bean material, SBM) containing potassium, sodium, isoflavone and indigestible oligosaccharides in a like manner, acid-leaching, separating and drying steps, as claimed, it would therefore be expected that Sailer’s dry powdered, soy protein concentrate (processed, solid soya protein product) and defatted soy flour (milled soya bean material, SBM) will have the same characteristics soy protein concentrate (processed, solid soya protein With respect to claim 43, the water is biological material and the defatted soy flour is another biological matter derived from soybeans (beans). With respect to claim 47 and 48, Sailer teaches the process is a continuous stirred tank reactor and liquid extract is subjected to separation of solids before re-use in a further leaching step (‘554, Fig. 1). 
Regarding claim 44, Sailer discloses after the centrifuging (separating step) and before the spray-drying step, a solid content about 20 to 25% wt., (‘554, col. 9, ln. 50) which is in range with the cited amount.  Response to Arguments
Applicant’s arguments with respect to claim(s) 41-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HONG T YOO/Primary Examiner, Art Unit 1792